DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 


Response to Amendment
The Amendment filed 1/11/2022 has been entered. Claim 10 has been added. Claims 1-2 and 10 remain pending in the application. Applicant’s amendments to the claims have overcome the rejection under 112(b) set forth in the previous Office Action.

Claim Objections
Claim 10 objected to because of the following informalities:
Claim 10 recites “are the gestures”. However claim 1 from which claim 10 depends, does not recite previously introduced “gestures”. Claim 1 recites “a gesture”. The Examiner recommends amending claim 10 to recite “wherein both the execution command and the disable command are gestures”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “input unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	
Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Tao et al. (US Patent Application Publication 2020/0167068), referred to as Tao herein [previously cited].
Wei et al. (US Patent Application Publication 2012/005746), referred to as Wei herein [previously cited]
Hoover et al. (US Patent Application Publication 2011/0051932), referred to as Hoover herein.
Kandasamy et al. (US Patent Application Publication 2019/0327113), referred to as Kandasamy herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Tao in further view of Hoover in further view of Kandasamy.

Regarding claim 1, Wei discloses a gesture control method of an electronic device, applied to an electronic device having an input unit, the control method comprising: displaying a user interface (Wei, Fig. 4A with ¶0036 – mobile device including a processor executing instructions stored in hardware memory. ¶0063 – touch screen display. This element is interpreted under 35 U.S.C. 112(f) as the hardware input device as described in Applicant’s Specification ¶0015), 
the user interface having a function event; receiving an execution command that corresponds to the function event through the input unit, and displaying a window in response to the execution command (Wei, Figs. 5-6 with ¶0041, ¶0063-¶0064, ¶0075 – interact with icon to launch VPN application window. In this case, the function event is the application handling of the VPN connection, and the execution command is selection of the launch icon to execute the application. See also Fig. 11 with ¶0072 – automatic connection);
and receiving a disable command that corresponds to the function event through the input unit, and displaying an execution result in response to the disable command, wherein at least one of the execution command and the disable command is a 
wherein the user interface is an operating system of the electronic device, and the function event is an automatic virtual private network (VPN) connecting function; wherein after receiving the execution command that corresponds to the function event through the input unit, further comprising executing the VPN connection function according to a VPN connection point, 
However, Wei appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Tao discloses a mobile electronic device with a touch screen (Tao, Fig. 1 with ¶0057-¶0064),
including using gesture commands to manipulate selectable user interface elements (Tao, ¶0099, ¶0103, ¶0124, ¶0127, ¶0146, ¶0152, ¶0170 – tap gesture, light tap gesture, double tap gesture, heavy press gesture, press and hold gesture).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the touchscreen of Wei to include user interface selections via touch gestures based on the teachings of Tao. The motivation for doing so would have been to improve efficiency and simplicity of user interaction by leveraging the input capabilities of touch screen displays (Tao, ¶0003-¶0004).
However, Wei as modified appears not to expressly disclose automatically changing the VPN connection point when a number of connection failures exceeds a preset number. However, in the same field of endeavor, Hoover discloses a VPN management system (Hoover, Abstract), including
changing the VPN connection point when a connection failure occurs (Hoover, ¶0024).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the VPN targets of Wei to include a backup target which is used in a failover scenario based on the teachings of Hoover. The motivation for doing so would have been to improve redundancy and failure recovery in the event of a device or service failure, ensuring improved uptime, user experience, and service (Hoover, ¶0024).
However, Wei as modified appears not to expressly disclose when a number of connection failures exceeds a preset number. However, in the same field of endeavor, Kandasamy discloses managing a primary and backup communication connection in a VPN environment (Kandasamy, Abstract, ¶0006-¶0007), including
and automatically changing the connection point when a number of connection failures exceeds a preset number (Kandasamy, ¶0008 – backup connection point is selected when the primary connection experiences a threshold number of failures).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the backup VPN of Wei as modified to be automatically selected based on a threshold number of connection failures based on the teachings of Kandasamy. The motivation for doing so would have been to more seamlessly switch to backup systems, improving uptime and improving employee productivity and reducing inefficiencies associated with connection delays (Kandsamy, ¶0008).


Regarding claim 2, Wei as modified discloses the elements of claim 1 above, and further discloses wherein the step of displaying a user interface comprises: receiving a to-be-determined gesture through the input unit; determining whether the to-be-determined gesture matches an execution gesture of the user interface or not; and when the to-be-determined gesture matches the execution gesture of the user interface, displaying the user interface (Wei, Figs. 5-6 with ¶0041, ¶0063-¶0064, ¶0075 – interact with icon to launch VPN application window. Tao, Fig. 4 with ¶0115-¶0123 – touch gesture is matched with a command to execute the corresponding function).

Regarding claim 10, Wei as modified discloses the elements of claim 1 above, and further discloses where the execution command and the disable command are the gestures (Wei, Figs. 5-6 with ¶0041, ¶0063-¶0064, ¶0075 – interact with icon to launch VPN application window. Figs. 9B-11 with ¶0070-¶0073 – sign-out and disconnect buttons enable the user to terminate the VPN connection. Tao, ¶0099, ¶0103, ¶0124, ¶0127, ¶0146, ¶0152, ¶0170 – tap gesture, light tap gesture, double tap gesture, heavy press gesture, press and hold gesture).

Response to Arguments
Applicant’s arguments, filed 1/11/2022, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175